Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-18, are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claim(s) 1 recite(s) a computer program product embodied in a non-transitory computer readable storage medium, which is a statutory category (i.e. manufacture). Accordingly, claim 1 is all within at least one of the four statutory categories. 
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. 
 
The limitation of Independent claim 1 recites at least one abstract idea. Specifically, Claim 1 recites the steps of
A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
identifying at least one food item presented in an image displayed on a display unit of a user's electronic device; 
determining at least one of a carbohydrate value and an equivalent dose of insulin needed for a particular user based on the user's clinical parameters for each identified food option; and 
displaying, on the display unit of the user's electronic device, a visual overlay superimposed on the displayed image, the visual overlay comprising the determined at least one of carbohydrate value and equivalent dose of insulin needed for the particular user for each identified food item.  
.
The limitations “identifying at least one food item presented in an image” constitutes c (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, 
The limitations “identifying at least one food item presented in an image , determining at least one of a carbohydrate value and an equivalent dose of insulin needed for a particular user based on the user's clinical parameters for each identified food option” constitutes (c) mental processes because identifying food item, determining a carbohydrate with an insulin dose, can be practically performed in the human mind by observing, review. Accordingly, the claims describe the abstract idea (c) mental processes because these limitations could be performed by the user, researcher to observe, organize, evaluate, location information on a piece of paper.

The limitation “displaying, , a visual overlay superimposed on the displayed image, the visual overlay comprising the determined at least one of carbohydrate value and equivalent dose of insulin needed for the particular user for each identified food item” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because these limitations could be performed 

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract
Dependent claims 2-4, 12-13 recite the use of a camera, mobile device to identify the food item  and thus merely define steps that were indicated as being part of the abstract idea, and thus part of organizing human activity (i.e. fundamental economic practice such as querying the routine basis, etc…). 
Dependent claims 5-8 recite the location of the food items and thus merely define steps that were indicated as being part of the abstract idea, and thus part of organizing human activity (i.e. fundamental economic practice such as querying the routine basis, etc…). 
Dependent claims 9-11, 14-15 recite the instruction to identify, compare, receive, generate the food item, the medicine and thus merely define steps that were indicated as being part of the abstract idea, and thus part of organizing human activity (i.e. fundamental economic practice such as querying the routine basis, etc…). 
Dependent claims 16-18 recite the clinical parameters, the medicament on board data and thus merely define steps that were indicated as being part of the abstract idea, and thus part of organizing human activity (i.e. fundamental economic practice such as querying the routine basis, etc…). 

2019 PEG: Step 2A - Prong Two: 
 

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): 
Claim 1 recites 
A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))
identifying at least one food item presented in an image displayed on a display unit of a user's electronic device (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
determining at least one of a carbohydrate value and an equivalent dose of insulin needed for a particular user based on the user's clinical parameters for each identified food option; and 
displaying, on the display unit of the user's electronic device, a visual overlay superimposed on the displayed image, the visual overlay comprising the determined at least one of carbohydrate value and equivalent dose of insulin needed for the particular user for each identified food item (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)).  
 
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the preamble.”a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))
Regarding the additional limitation of “identifying at least one food item presented in an image displayed on a display unit of a user's electronic device, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract. The at least one abstract idea of an organizing human activity ((see MPEP § 2106.05(g)).  
Regarding the additional limitation of “determining at least one of a carbohydrate value and an equivalent dose of insulin needed for a particular user based on the user's clinical parameters for each identified food option”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of pre solution activity that does not meaningfully limit the at least one abstract idea. The at least one abstract idea of organizing human activity (see MPEP § 2106.05(g))
 Regarding the additional limitation of  “displaying, on the display unit of the user's electronic device, a visual overlay superimposed on the displayed image, the visual overlay comprising the determined at least one of carbohydrate value and equivalent dose of insulin needed for the particular user for each identified food item“ , the examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea. The at least one abstract idea of organizing human activity (see MPEP § 2106.05(g)). 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a 
For these reasons, representative independent claim 1 does not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a computer devices, a camera, a mobile device does not take the claim out of the method of organizing human interaction grouping. Thus the claim recites an abstract idea)

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:  
For Claims 17-18,  the use of a pen device, .”, the examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:

For claim 1 and dependent claims 17-18 limit the use of a computing component. The specification merely describes the use of these computing components. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2)
For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-18 are rejected under 35USC101 as being directed to non-statutory subject matter

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan et al (US. 20160154823A1 hereinafter Bhagwan).  

With respect to claim 1, Bhagwan teaches a computer program product embodied in a non-transitory computer readable storage medium (‘823; Para 0004)and comprising computer instructions for: 
identifying at least one food item presented in an image displayed on a display unit of a user's electronic device (‘823; Para 0027: by disclosure, Bhagwan describes , as in Fig. 2, a system (200) for template based recognition of nutrient and ingredient information from food items. In this example, the system (200) includes a mobile device (204) which uses an integrated camera to take a digital photograph of the product (224). Although a mobile phone is used as an example of a mobile device (204) a number of other devices could also be used. The photographed area includes portions of the product packaging printed with the food product information (100). The system (200) analyzes the product image (210) to extract the product information and present relevant information to the consumer); 
determining at least one of a carbohydrate value and an equivalent dose of insulin needed for a particular user based on the user's clinical parameters for each identified food option (‘823; Para 0058: Fig. 8 illustrates serving crackers (food item) with total carbohydrates per serving requiring insulin dose); and 
823; Para 0052: shown in FIG. 6, a user has taken a product image (210) from a chocolate milk carton using her mobile device (204). The personal filter (236) uses the data table to make these evaluations and passes the filtered output to the interface module (238). As discussed above, the interface module presents the filtered output to the user. The interface module (238) may use a variety of methods to communicate with the user, including audio and visual communications. In some embodiments, the interface module (238) may be interactive and provide the user with options to display more detailed data, adjust settings, scan another item, or other options.).  
Bhagwan does not disclose a visual overlay superimposed on a displayed image. However, Bhagwan discloses the interface module (238) may use a variety of methods to communicate with the user, including audio and visual communications. In some embodiments, the interface module (238) may be interactive and provide the user with options to display more detailed data, adjust settings, scan another item, or other options. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to make  use of template-based recognition of food product information as taught by Bhagwan in order to overlay carbohydrate values and an equivalent dose of insulin  on GUI of mobile device. 

With respect to claim 2, Bhagwan teaches the computer program product of claim 1, wherein: the user's electronic device is a camera device having a view range that is 823; Para 0003:; Para 0027). 
  
With respect to claim 3, Bhagwan teaches the computer program product of claim 2, wherein the camera device comprises a mobile communication device having a data processing unit including a processor, memory unit, and input-output unit, a display unit to present a user interface, and a camera to digitally capture images (‘823; Para 0016: a mobile device is used to scan or capture an image of food packaging; Para 0020).  

With respect to claim 4, Bhagwan teaches the computer program product of claim 3, wherein the computer program product is embodied in the memory unit of the mobile communication device (‘823; Para 0016).  

With respect to claim 5, Bhagwan teaches the computer program product of claim 1, wherein the operation of identifying food items presented in an image displayed on a display unit comprises at least one of recognizing text of a restaurant menu and recognizing pictures of a prepared food item (‘823; Para 0030: recognize a significant amount of data from the image, the image data may be discarded and the image capture module (222) may capture a different image, picture).  

With respect to claim 6, Bhagwan teaches the computer program product of claim 5, wherein the operation of determining carbohydrate value comprises sourcing carbohydrate value estimates from at least one of published restaurant-specific nutritional 823; Para 0014).  

With respect to claim 7, Bhagwan teaches the computer program product of claim 2, wherein the operation of identifying food items in the displayed view range of the camera device comprises at least one of recognizing pictures of a raw food item, recognizing pictures of a packaged retail food item, and scanning a bar code on the packaging of a packaged retail food item (‘823; Para 0024: The food product information (100) includes a nutritional facts panel (101), an ingredient list (112) and a barcode).  

With respect to claim 8, Bhagwan teaches the computer program product of claim 7, wherein the operation of determining carbohydrate value comprises sourcing carbohydrate value estimates from at least one of a published database of raw food nutritional information, a published database of packaged food nutritional information, nutritional information printed on retail packaging, nutritional information data obtained by scanning a bar code printed on retail packaging, and crowd-sourced databases of nutritional information (‘823; Para 0024: The food product information (100) includes a nutritional facts panel (101), an ingredient list (112) and a barcode).  

With respect to claim 9, Bhagwan teaches the computer program product of claim 1, further comprising computer instructions for: receiving inputs from the user to confirm consumed food choices and time of consumption; generating a medicine dose recommendation based upon at least one of the inputted at least one identified food item, time of consumption, and user-specific clinical parameters; and displaying, on the display (‘823; Para 0026; Paras 0063-0064).  

With respect to claim 10, Bhagwan teaches the computer program product of claim 1, further comprising computer instructions for: comparing the determined at least one carbohydrate value and required insulin dose against a predetermined high threshold value and a predetermined low threshold value; upon determining that a food item for which the determined at least one carbohydrate value and required insulin dose at least one of meets and exceeds the predetermined high threshold value, applying an enhanced visual indicator to the displayed visual overlay to visually differentiate a high carb food item; and upon determining that a food item for which the determined at least one carbohydrate value and required insulin dose is below the predetermined low threshold value, applying an enhanced visual indicator to the displayed visual overlay to visually differentiate a low carb food item (‘823; Para 0071: given threshold to track food…).  

With respect to claim 11, Bhagwan teaches the computer program product of claim 1, further comprising computer instructions for: upon determining that a food item for which at least one of the determined at least one carbohydrate value and required insulin dose has a value of zero, applying an additional visual indicator to the displayed visual overlay to visually signify a no dose required food item (‘823; Para 0051: given visually by flashlight…).  

With respect to claim 12, Bhagwan teaches the computer program product of claim 1, wherein the user's electronic device comprises a mobile communication device (‘823; Para 0028).  

With respect to claim 13, Bhagwan teaches the computer program product of claim 12, wherein the image displayed on the display unit of the user's mobile communication device comprises a home page published by a server and provided to the user's mobile communication device via an interface with a mobile application service provided by the server, wherein content published by the mobile application service includes the home page and a catalogue of food items available for purchase associated with the home page (‘823; Para 0034).  

With respect to claim 14, Bhagwan teaches the computer program product of claim 13, wherein the operation of identifying food items presented in an image displayed on a display unit of a user's mobile communication device comprises recognizing text listings of the items in the catalogue of food items available for purchase (‘823; Para 0028; Para 0052).  

With respect to claim 15, Bhagwan teaches the computer program product of claim 13, wherein the operation of determining carbohydrate value comprises sourcing carbohydrate value estimates from at least one of published restaurant-specific nutritional information, databases of common food dishes with similar names, published raw food nutritional information, published brand-specific packaged food nutritional information, and crowd- sourced databases of nutritional information. (‘823; Para 0028; Para 0052).   

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan et al (US. 20160154823A1)  in view Veit. (US. 20050182358A1). 

With respect to claim 16, Bhagwan does not teach, according to the computer program product of claim 1, wherein the user's clinical parameters include at least one of medicament on board data and time-since-dose data. However, Veit discloses the aforementioned feature (‘358; Para 0034: The user may opt to administer a dosage other than the suggested dosage where the real-time circumstances are such that dictate such. Such a situation may arise, for example, where there is a change in the anticipated or typical intake of carbohydrates by the diabetic, e.g., during a meal, a patient finds himself eating an amount of carbohydrates greater or less than what he or she anticipated prior to the meal. At other times, the user may not elect to conduct a glucose measurement but may nonetheless administer a dosage of insulin. This is a likely scenario where the patient's blood glucose levels are fairly predictable at any given time, e.g., after a meal. If no glucose measurement test is conducted, meter 11 will query the user as to whether a dosage of insulin was administered, and if so, requests the user to enter and verify the drug dosage information (step 38)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the drug delivery pen as taught by Veit into the the system of Bhagwan in order to provide the delivery pen in complying with medicament on board. 

With respect to claim 17, the combined art teaches the computer program product of claim 16, Veit discloses wherein the at least one of medicament on board data and time-since-dose data is provided by a user's pen device in electronic communication with the user's electronic device (‘358; Para 0007 insulin pen in communication with cell phone, PDA, etc;  Para 0022).  

With respect to claim 18, Bhagwan  does not teach, according to the The computer program product of claim 1, wherein the user's clinical parameters are determined at least in part from data received from a user's pen device in electronic communication with the user's electronic device. However, Veit discloses the aforementioned feature (‘358; Para 0007 insulin pen in communication with cell phone, PDA, etc;  Para 0022).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the drug delivery pen as taught by Veit into the the system of Bhagwan in order to provide the delivery pen in complying with medicament on board. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686